Order and judgment modified by striking therefrom the *829sum of $65,000 as the total assessment and by inserting in place thereof the sum of $80,200; and by striking out the sum of $33,700 as assessment on land and by inserting in place thereof the sum of $48,900; and by striking out the provision awarding the relator costs and disbursements. As so modified the order is affirmed, in so far as appealed from, with costs to the appellants. We are of opinion that the appraisals of relator’s witnesses, when analyzed in the light of cited sales, confirm the reasonableness of the assessment as fixed rather than the reduction sought in so far as they afford comparison and that there was no clear or conclusive showing to rebut the presumption of the correctness of the assessment. (People ex rel. Haile v. Brundage, 195 App. Div. 745, 746, 747; People ex rel. Jamaica W. S. Co. v. Tax Comrs., 196 N. Y. 39.) Furthermore, the assessment as fixed seems in accord with market value even though there may be considered in connection therewith the possible diminution of value occasioned by the private easements with which the land is burdened, growing out of the road used by the four property owners on the peninsula in question, which the assessor testified he did consider. The other easements claimed are entirely too nebulous to warrant consideration and no reduction in value was shown to have been occasioned thereby. Assuming that the relator is in a position to question the correctness of the findings as to the inclusion of the filled-in area within the village limits, we are of opinion that such lands are taxable as the high-tide line has been changed so as to include them (Orr v. City of Brooklyn, 36 N. Y. 661, 664), and, furthermore, the term “ including Cedar Island ” in the description of the boundary is sufficiently elastic to comprehend such land. Findings of fact and conclusions of law will be made accordingly. Lazansky, P. J., Hagarty, Carswell and Scudder, JJ., concur; Young, J., dissents. Settle order on notice.